DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed May 24th, 2022 has been entered. Claims 1-12, 14-20 and 90-94 remain pending in the application. Applicant’s amendments to the Claims have overcome the objections previously set forth in the Non-Final Office Action mailed January 25th, 2022. 

Response to Arguments
In response to Applicant’s arguments on pg. 8-9 of the rejection of claims 1-10, 13, 15-16 & 19 under 35 U.S.C. § 103 that Swanson’s (US 5797903) porous region 62 is not a unitary conductive outer layer at an outer surface of … the balloon, the Examiner finds this persuasive in view of the rejection set forth in the Non-Final Office Action. However, this argument is now moot based on the new grounds of rejection to teach the newly disclosed limitations. 
In response to applicant's argument on page 10 that Bar-Tal (US 2724683), Claude (US 2017/0143201), and/or Subramanian (US 9125668) fails to remedy the deficiencies of Swanson & Govari (EP 3178431) for claims 11-12, 14 & 17-18, the Examiner respectfully disagrees on the grounds laid out above for independent claim 1, in which there are new grounds of rejection for claim 1 therefore the rejection for claims 11-12, 14 & 17-18 have also been updated. 
In response to Applicant’s arguments on pg. 10 of the rejection of claim 20 under 35 U.S.C. § 103 that Swanson and Govari alone or in combination with Claude fail to teach or suggest the features of claim 20, for similar reasons as stated in arguments for independent claim 1, the Examiner finds this persuasive in view of the Amendments filed May 24th, 2022. However, this argument is now moot based on the new grounds of rejection to teach the newly disclosed limitations.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 14-16, 19 & 90-93 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (U.S. Pat. No. 5797903, cited in IDS), herein referred to as “Swanson”, in view of Mori (U.S. Pub. No. 2017/0354463), herein referred to as “Mori”, and further in view of Govari (EP 3178431, cited in IDS), herein referred to as “Govari”.
Regarding claim 1, Swanson discloses an ablation system (system 10, Figs. 1, 2 & 14), comprising; 
a catheter shaft (flexible catheter tube 12) having a proximal end portion (proximal end 14) and a distal end portion (distal end 16), the catheter shaft defining an irrigation lumen (interior lumen 34); 
a balloon (body 22) including a proximal section (Fig. 14: non-dotted section) and a distal section (Fig. 14: dotted section 62), wherein the proximal section of the balloon is coupled to the distal end portion (distal end 16) of the catheter shaft (Col. 5, lines 8-9: distal end 16 carries an electrode structure 20; where 20 includes balloon 22), and wherein the balloon defines a volume (liquid medium 38, Col. 5, lines 26-27: liquid medium 38 fills the interior of the expandable-collapsible body 22) in fluid communication with the irrigation lumen (via port 36), and further wherein the balloon defines a plurality of irrigation orifices in fluid communication with the volume (porous region 62/pores 44 on balloon 22); 
an ablation electrode (energy transmission zones 62; Col. 20, line 23: “liquid” or porous electrodes 62; Col. 20, lines 28-29: porous regions 62 to convey radio frequency energy to ablate tissue; the disclosure includes two types of electrodes where both can convey energy and sense energy but the porous region 62 is considered the ablation electrode) disposed along at least the distal section of the balloon (see Fig. 14 where 62 points to a dotted distal section of the balloon);  
and a plurality of sensing electrodes (nonporous regions/electrodes 72, Col. 19, lines 49-52: nonporous regions 72 can be used to sense electrical activity) disposed along at least the distal section of the balloon (see Fig. 14 where 72 are on the dotted distal section 62 of the balloon), and wherein each sensing electrode (regions 72) of the plurality of sensing electrodes is bounded by the ablation electrode (62, see Fig. 14 where 62 circumferentially surrounds each sensing electrode 72);
but Swanson fails to disclose wherein the ablation electrode includes a unitary conductive outer layer at an outer surface of the distal section of the balloon and that each sensing electrode is electrically isolated from the ablation electrode. 
However, Mori discloses an ablation catheter (100, Fig. 1) including a catheter (shaft 10) with a balloon (balloon 50) with irrigation orifices (through-holes 90) and an ablation electrode (high-frequency current application electrode 70; also called balloon surface electrode 70), wherein the ablation electrode includes a unitary conductive outer layer at an outer surface of the distal section of the balloon ([0051]: a high-frequency current application electrode 70 (balloon surface electrode) that is composed of a thin film of gold formed on at least part of the outer surface of the balloon 50 (the outer surface on the distal end side of a maximum diameter part 55). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the ablation electrode of Swanson to the balloon surface/thin film electrode of Mori for the purpose of enabling a large surface area of ablation and for removing the need to repeat point-like ablation and one area can be ablated by a single ablation (Mori: [0004], [0005]; Mori discusses this in the context of pulmonary vein isolation). The modification is taking Swanson’s distal section 62 and adding Mori’s balloon surface electrode 70 such that it is still Swanson’s balloon but with Mori’s balloon surface electrode 70 covering the entire distal surface. The rest of the device (properties of the balloon, sensing electrodes, etc.) is still that of Swanson unless further explicitly modified. 
However, Govari discloses an ablation device (ablation apparatus 36, Fig. 2) including a catheter (catheter 14) with a balloon (balloon 40) and a plurality of sensing electrodes (sensing electrode 48, many shown in Fig. 2) disposed along at least the distal section of the balloon (see Fig. 2), wherein each sensing electrode (sensing electrode 48) of the plurality of sensing electrodes is electrically isolated (via “moat” 52; [0044], electrically non-conducting material; also see Fig. 3 where it shows a gap between the sensing electrode 48 and the surrounding ablation electrode 46) from the ablation electrode (ablating electrode 46; [0025]: The PCB includes a first conductive layer shaped to define (i) an ablating electrode; where the ablation electrode is also a conductive layer). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the sensing electrodes’ isolation and location of Swanson to the sensing electrodes’ electrical isolation and location of Govari for the purpose of preventing crosstalk between the ablating electrode and the sensing electrode that is contained therein (Govari: [0044]). The modification is only to the electrical isolation of the sensing electrodes such that it is taking Govari’s “moats” 52 and Swanson’s sensing electrodes 72 and placing them on Mori’s balloon surface electrode 70. 
Regarding claim 2, Swanson in view of Mori discloses wherein along an outer surface of the balloon, the ablation electrode (Swanson: energy transmission zones 62, but modified to include Mori’s balloon surface electrode 70; where both cover a distal surface) extends at least partially between each sensing electrode (Swanson: nonporous region/electrode 72) of the plurality of sensing electrodes and each of the other sensing electrodes of the plurality of sensing electrodes (see Fig. 14 where Swanson’s ablation electrode 62 separates the sensing electrodes 72). 
Regarding claim 3, Swanson in view of Mori discloses wherein the ablation electrode (Swanson: energy transmission zones 62, but modified to include Mori’s balloon surface electrode 70) extends continuously between a first sensing electrode (Swanson: nonporous region/electrode 72, arbitrary number) of the plurality of sensing electrodes (72) and a second sensing electrode (72, arbitrary number) of the plurality of sensing electrodes (see Swanson’s Fig. 14 where the ablation electrode 62 lies circumferentially around sensing electrodes 72, completely separating them from each other). 
Regarding claim 4, Swanson in view of Mori discloses wherein the volume (Swanson: liquid medium 38) defined by the balloon (balloon 22) is in thermal communication with the ablation electrode (energy transmission zones 62, Col. 6, lines 21-26: pores 44 of the porous body 22 establishes ionic transport of ablation energy from the electrode 30, through the electrically conductive medium 38, to tissue outside the body; since the fluid 38 exists within the pores of ablation electrode 62 in the balloon 22, it is therefore in thermal communication with the ablation electrode; Mori: [0051]: Many irrigation through-holes 90 leading from the inner surface of the balloon 50 to the surface of the high-frequency current application electrode 70 (through the wall of the balloon 50 and the thin film that makes up the high-frequency current application electrode 70) are formed in at least part of the formation region of the high-frequency current application electrode 70 in order to irrigate the high-frequency current application electrode 70 with saline; where both disclosures have irrigated electrodes/energy transmission such that the combination would have Mori’s layer in thermal communication with the volume of Swanson’s balloon). 
Regarding claim 5, Swanson in view of Mori discloses wherein at least the distal section (Swanson: dotted section/energy transmission zones 62) of the balloon (balloon 22) is semi-compliant (Col. 10, lines 14-15, the body 22 is made of elastic material; where the body 22 includes distal section 62 and semi-compliant is any material with elasticity/flexibility; with the modification to Mori’s balloon surface electrode 70, its thickness is not expected to interfere with the compliance of the balloon ([0081] The film thickness of the thin film that makes up the high-frequency current application electrode 70 is preferably 2.5 to 10.0 μm, and more preferably 3.0 to 5.0 μm)).
Regarding claim 6, Swanson in view of Mori discloses wherein, in response to an axial force, the distal section of the balloon is more compliant than the proximal section of the balloon (Swanson: Col. 10, lines 13-20: the elastic body 22 is made porous … as the elastic body 22 is inflated, its porosity remains essentially constant, but the wall thickness of the body 22 will decrease (where a thinner section is more compliant); see Fig. 14, where the distal section of the balloon is the only section that is porous; additionally, the response to an axial force is implied, e.g. there is always an axial force on an inflated balloon at standard atmospheric pressure conditions and the sectional thickness variation will result in compliance variation; with the modification to Mori’s balloon surface electrode 70, its thickness is not expected to interfere with the compliance of the balloon ([0081] The film thickness of the thin film that makes up the high-frequency current application electrode 70 is preferably 2.5 to 10.0 μm, and more preferably 3.0 to 5.0 μm)). 
Regarding claim 7, Swanson discloses wherein the balloon (balloon 22) includes a neck (sheath 28; equivalent to a neck) disposed along the proximal section of the balloon (where balloon 22 extends within the sheath/neck 28).
Regarding claim 8, Swanson discloses wherein the balloon (balloon 22) includes a self-expandable support structure (interior support structure 54, Fig. 5; Col. 4, lines 61-62: “the invention may be embodied in several forms without departing from its spirit or essential characteristics”) configured to expand the balloon from a collapsed state to an expanded state (Col. 5, lines 39-43: can include a normally open, yet collapsible interior support structure 54). 
Regarding claim 9, Swanson discloses wherein a thickness of the proximal section of the balloon is greater than a thickness of the distal section of the balloon (Col. 10, lines 13-20: the elastic body 22 is made porous … as the elastic body 22 is inflated, its porosity remains essentially constant, but the wall thickness of the body 22 will decrease (where a thinner section is more compliant); see Figs. 2-4, where the distal section of the balloon is the only section that is porous, more compliant, and is therefore thinner than the non-porous proximal section). 
Regarding claim 10, Swanson in view of Mori discloses wherein at least some irrigation orifices (Swanson: pores 44, Mori: irrigation through-holes 90) of the plurality of irrigation orifices extend through the ablation electrode (Mori: [0051]: Many irrigation through-holes 90 leading from the inner surface of the balloon 50 to the surface of the high-frequency current application electrode 70 (through the wall of the balloon 50 and the thin film that makes up the high-frequency current application electrode 70) are formed in at least part of the formation region of the high-frequency current application electrode 70 in order to irrigate the high-frequency current application electrode 70 with saline; where in the combination, both surfaces (Swanson’s balloon & Mori’s balloon surface electrode) have orifices such that fluid could pass from the interior of the balloon to the exterior).
Regarding claim 14, Swanson in view of Mori discloses wherein the unitary conductive outer layer (Mori: balloon surface electrode 70) includes a conductive ink disposed on the outer surface of the balloon ([0051]: a high-frequency current application electrode 70 (balloon surface electrode) that is composed of a thin film of gold formed on at least part of the outer surface of the balloon 50; [0084]: The method for forming the thin film of gold that makes up the high-frequency current application electrode 70 on the outer surface of the balloon 50 is not particularly limited, and a usual thin film formation method, such as vapor deposition, sputtering, or plating, can be used; where a conductive thin film coating is a functional equivalent of a conductive ink coating).
Regarding claim 15, Swanson in view of Mori discloses wherein the balloon (Swanson: balloon 22) is inflatable from a collapsed state to an expanded state (Col. 5, lines 29-33: the expandable-collapsible body 22), and wherein, in the expanded state of the balloon, the ablation electrode (Swanson’s energy transmission zone 62, modified to have Mori’s balloon surface electrode 70 as a layer, both are on distal surfaces) extends along at least a distalmost point of the balloon (see Swanson’s Fig. 14 where 62 extends along the distalmost point of balloon 22 & balloon 22 is inflated) in the absence of a force on an external surface of the balloon (see Fig. 14 where the figure shows the expanded state without any physical structural forces exerted upon the balloon).
Regarding claim 16, Swanson discloses wherein, in the collapsed state, the balloon (balloon 22) is deliverable through an 8 Fr sheath (Col. 5, lines 29-33: the expandable-collapsible body 22 assumes a collapsed, low profile (ideally, less than 8 French diameter)). 
Regarding claim 19, Swanson in view of Mori fail to disclose that the device further comprises flexible printed circuits disposed along the balloon, and wherein each sensing electrode of the plurality of sensing electrodes is formed along a respective flexible printed circuit.
However, Govari discloses a plurality of sensing electrodes (48, many shown in Fig. 2) disposed along at least the distal section of the balloon (40; see Fig. 2), further comprising flexible printed circuits (printed circuit board (PCB) 66, multiple shown in Fig. 2; [0050], typically PCB 66 is at least somewhat flexible) disposed along the balloon (40), and wherein each sensing electrode (48) of the plurality of sensing electrodes ([0039] one or more sensing electrodes 48) is formed along a respective flexible printed circuit (see 48 & 66 in Fig. 2). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the sensing electrodes and circuitry of Swanson in view of Mori to the flexible printed circuits and sensing electrodes of Govari for the purpose of allowing the printed circuit board (and sensors) to conform to the surface of expandable structure (38, 40) when the expandable structure is expanded (Govari: [0050]).  
 Regarding claim 90, Swanson in view of Mori and Govari disclose wherein individual sensing electrodes (Swanson: sensing electrodes 72) of the plurality of sensing electrodes are seated in an opening (Govari’s moats 52; see Govari’s Fig. 3 where it shows the moat as an opening) of the unitary conductive outer layer (where Swanson’s energy transmission zone 62 is modified to have Mori’s balloon surface electrode 70 disposed on it).  
Regarding claim 91, Swanson in view of Mori disclose wherein individual irrigation orifices of the plurality of irrigation orifices extend through the unitary conductive outer layer (Swanson: 62, Col. 6, lines 21-26: pores 44 of the porous body 22 establishes ionic transport of ablation energy from the electrode 30; Mori: [0051]: Many irrigation through-holes 90 leading from the inner surface of the balloon 50 to the surface of the high-frequency current application electrode 70 (through the wall of the balloon 50 and the thin film that makes up the high-frequency current application electrode 70) are formed in at least part of the formation region of the high-frequency current application electrode 70 in order to irrigate the high-frequency current application electrode 70 with saline; where with Swanson’s porous body and Mori’s irrigation through-holes 90, there are irrigation orifices extending through the unitary conductive outer layer).  
Regarding claim 92, Swanson discloses wherein the distal end portion of the catheter shaft is configured to be delivered to a treatment site within a patient (Col. 6, lines 49-54: The system 10 as just described is ideally suited for ablating myocardial tissue within the heart. In this environment, a physician moves the catheter tube 12 through a main vein or artery into a heart chamber, while the expandable-collapsible body 22 of the electrode structure 20 is in its low-profile geometry).  
Regarding claim 93, Swanson in view of Mori disclose wherein the ablation electrode (Swanson: energy transmission zone 62, powered by electrode 30, but modified to have Mori’s balloon surface electrode 70 (which has lead wire 75)) is configured to be electrically coupled, via an electrical wire carried by the catheter shaft, to an ablation generator external to the patient (Swanson: Col. 6, lines 3-7: An insulated signal wire 32 is coupled to the electrode 30. The signal wire 32 extends from the electrode 30, through the catheter tube 12, to an external connector 38 on the handle 18 (see FIG. 1). The connector 38 electrically couples the electrode 30 to a radio frequency generator 40). 
  
Claims 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Mori and Govari as applied to claim 1 above, and further in view of Bar-Tal (EP 2724683, cited in IDS), hereinafter referred to as “Bar-Tal”. 
Regarding claim 11, Swanson in view of Mori and Govari fail to disclose wherein the plurality of irrigation orifices is positioned along each of the distal section of the balloon and the proximal section of the balloon.
However, Bar-Tal discloses an irrigated ablation catheter (probe 22) with a balloon (deformable head 62, Fig. 2A; functionally equivalent to a balloon), an ablation electrode ([0040]: radio-frequency (RF) electrical energy is conveyed to deformable head 62), and sensors ([0035]: signals received from probe 22; the presence of sensors on 22 is implied and the device is capable of transmitting information back to processor 42) wherein the plurality of irrigation orifices ([0026] deformable head 62 is a porous material which may be flexible and/or conductive; fluid, such as saline solution, can be forced through the porous material, so as to irrigate the area being ablated) is positioned along each of the distal section of the balloon and the proximal section of the balloon (the entire balloon is porous, such that it includes a distal section and a proximal section). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the distal section of the balloon of Swanson in view of Mori and Govari to the porous distal and proximal sections of Bar-Tal for the purpose of irrigating the area being ablated, as well as irrigating the porous material such that the irrigation of the material ensures the integrity of the material by keeping it cool (Bar-Tal: [0026]). 
Regarding claim 12, Swanson in view of Mori and Govari fail to disclose wherein at least some irrigation orifices of the plurality of irrigation orifices are positioned to direct fluid in a proximal direction relative to the balloon.
However, Bar-Tal discloses an irrigated ablation catheter (probe 22) with a balloon (deformable head 62), an ablation electrode ([0040]: radio-frequency (RF) electrical energy is conveyed to deformable head 62), and sensors ([0035]: signals received from probe 22; the presence of sensors on 22 is implied and the device is capable of transmitting information back to processor 42) wherein at least some irrigation orifices of the plurality of irrigation orifices ([0026] deformable head 62 is a porous material which may be flexible and/or conductive; fluid, such as saline solution, can be forced through the porous material, so as to irrigate the area being ablated) are positioned to direct fluid in a proximal direction relative to the balloon (since the entire surface of 62 is porous with fluid flowing through, it is implied that fluid will flow in a proximal direction relative to the balloon when fluid is flowing into and out of the balloon). Therefore, it would have been obvious to one of ordinary skill before the effective filing date modify the irrigation orifices’ fluid flow direction of Swanson in view of Mori and Govari to the irrigation orifices’ fluid flow direction of Bar-Tal for the purpose of irrigating the area being ablated, as well as irrigating the porous material such that the irrigation of the material ensures the integrity of the material by keeping it cool (Bar-Tal: [0026]). 

Claims 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Mori and Govari, as applied to claim 1 above, and further in view of Subramaniam (U.S. Pat. No. 9125668), herein referred to as “Subramaniam”. 
Regarding claim 17, Swanson in view of Mori and Govari fail to disclose the device further comprising a plurality of temperature sensors disposed along the balloon, wherein each temperature sensor is thermally isolated from irrigation fluid in the volume defined by the balloon (Swanson’s temperature sensors 104 are in thermal conductive contact with structure 20 in Fig. 2’s embodiment (Col. 21, lines 2-4)). 
However, Subramaniam discloses an ablation device (ablation device 10) with a balloon (balloon 20), an ablation electrode (distal section 46b; Col. 7, lines 13-16: a distal, conductive section 46b), sensing electrodes (electrocardiogram sensors 54) and wherein a plurality of temperature sensors (temperature sensing element 48, Col. 7, lines 53-54: one or more temperature sensors 48) disposed along the balloon (balloon 20), wherein each temperature sensor is thermally isolated from irrigation fluid (fluid 30) in the volume (interior space 38) defined by the balloon (balloon 20) (Col. 7, lines 64-67: multiple temperature sensing elements can be coupled to the outer surface 52 of the balloon 20 (52 includes 46a; Col. 7, lines 18-19: proximal section 46a made from a hydrophobic polyurethane material, Col. 10, lines 62-64: proximal section 46a of the balloon 20 is substantially non-porous; where non-porous polyurethane is a poor heat conductor)). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the temperature sensor isolation of Swanson in view of Mori and Govari to the temperature sensor isolation of Subramaniam for the purpose of measuring the temperature of the tissue undergoing ablation, and subsequently modulate the intensity of ablation to limit the temperature of the tissue undergoing ablation as well as protecting against steam pops (Subramaniam: Col. 8, lines 14-22). 
Regarding claim 18, Swanson in view of Mori, Govari and Subramaniam discloses wherein at least some of the temperature sensors (Swanson: temperature sensing elements 104) of the plurality of temperature sensors (many shown in Fig. 2) are disposed along the distal section (Fig. 2, dotted section) of the balloon (balloon 22).

Claims 20 & 94 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Govari. 
Regarding claim 20, Mori discloses an ablation catheter assembly (ablation catheter 100), comprising: 
a catheter shaft (catheter shaft 10); 
a balloon (balloon 50) attached to the catheter shaft ([0051]: a balloon 50 that is attached to the catheter shaft 10), wherein the balloon is transformable between a delivery state and an expanded state ([0070]: The balloon 50 is expanded by supplying the inside thereof with saline; [0122]: the balloon 50 is folded; where the folded state can be equated to a delivery state), and wherein the balloon, in the expanded state, spans an area greater than a cross sectional area of the catheter shaft to which the balloon is attached ([0074]: In the balloon 50 having such a substantially spheroidal (oblate spheroidal) shape, the diameter at the time of expansion (the balloon diameter D shown in FIG. 6) is preferably 5 to 50 mm, and more preferably 10 to 35 mm; [0060]: The outside diameter of the catheter shaft 10 is usually 2.0 to 5.0 mm); 
an ablation electrode (high-frequency current application electrode 70) including a conductive outer layer of the balloon formed of conductive ink coating the outer surface of the balloon or formed of a conductive skin on the outer surface of the balloon ([0051]: a high-frequency current application electrode 70 (balloon surface electrode) that is composed of a thin film of gold formed on at least part of the outer surface of the balloon 50; [0084]: The method for forming the thin film of gold that makes up the high-frequency current application electrode 70 on the outer surface of the balloon 50 is not particularly limited, and a usual thin film formation method, such as vapor deposition, sputtering, or plating, can be used; where a conductive thin film coating is a conductive skin and is a functional equivalent of a conductive ink coating); and 
While Mori discloses a sensing electrode ([0116]: An ablation catheter device 500 of this embodiment shown in FIGS. 10 to 16 includes the above-described ablation catheter 100 and an electrode catheter 150 for measuring the electric potential around the entire circumference of the pulmonary vein), Mori fails to disclose a plurality of sensing electrodes on the outer surface of the balloon, wherein each of the plurality of sensing electrodes is electrically isolated from the conductive outer layer of the ablation electrode.
However, Govari discloses an ablation apparatus including a catheter (ablation apparatus 36, Fig. 2) and balloon (balloon 40) with an ablation electrode (ablating electrode 46; [0025]: The PCB includes a first conductive layer shaped to define (i) an ablating electrode; where the ablation electrode is a conductive layer) and a plurality of sensing electrodes (sensing electrode 48, multiple shown in Fig. 2) on the outer surface of the balloon (see Fig. 2), wherein each of the plurality of sensing electrodes (sensing electrode 48) is electrically isolated (“moat” 52; [0044], electrically non-conducting material) from the conductive outer layer of the ablation electrode (electrode 46). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the sensing electrode of Mori to sensing electrodes and the electrode electrical isolation of Govari for the purpose of sensing electrical activity of tissue during ablation and the electrical isolation preventing crosstalk between the ablating electrode and the sensing electrode that is contained therein (Govari: [0029], [0044]).
Regarding claim 94, Mori discloses a catheter (ablation catheter 100), comprising: 
a catheter shaft (catheter shaft 10) having a proximal end portion and a distal end portion (not distinctly labeled but in Fig. 1, a proximal portion is the portion of the shaft closest to the handle 20 and a distal portion is the portion of the shaft closest to the balloon), the catheter shaft defining an irrigation lumen ([0051]: liquid feeding lumens (third lumen 13 and sixth lumen 16) for flowing saline); 
a balloon (balloon 50) including a proximal section (solid section in Fig. 1) and a distal section (dotted/shaded section in Fig. 1), wherein the proximal section of the balloon is coupled to the distal end portion of the catheter shaft ([0051]: a balloon 50 that is attached to the catheter shaft 10), and wherein the balloon defines a volume in fluid communication with the irrigation lumen ([0051]: a balloon 50 that is attached to the catheter shaft 10 so as to contain the distal end part of the catheter shaft 10 and that is expanded by supplying the inside thereof with saline flowing through the third lumen 13 and/or the sixth lumen 16 that are the liquid feeding lumens of the catheter shaft 10), and further wherein the balloon defines a plurality of irrigation orifices (irrigation through-holes 90) in fluid communication with the volume ([0051]: Many irrigation through-holes 90 leading from the inner surface of the balloon 50 to the surface; where if the through holes extend through the surface of the balloon and there is fluid within the balloon, it is in fluid communication with the volume); 
an ablation electrode (high-frequency current application electrode 70) disposed along at least the distal section of the balloon; wherein the ablation electrode includes a continuous conductive outer layer on an outer surface of the distal section of the balloon ([0051]: a high-frequency current application electrode 70 (balloon surface electrode) that is composed of a thin film of gold formed on at least part of the outer surface of the balloon 50 (the outer surface on the distal end side of a maximum diameter part 55); and 
a sensing electrode ([0116]: An ablation catheter device 500 of this embodiment shown in FIGS. 10 to 16 includes the above-described ablation catheter 100 and an electrode catheter 150 for measuring the electric potential around the entire circumference of the pulmonary vein),
wherein, independent of an orientation of the distal section of the balloon to tissue, any line of contact between the distal section of the balloon and tissue is substantially continuously spanned by the ablation electrode, one or more of the plurality of sensing electrodes, or a combination thereof ([0004]: myocardial tissue around the ostium of the pulmonary vein in contact with the surface of the balloon (the joint between the pulmonary vein and the left atrium wall and the left atrium wall around the pulmonary vein) can thereby be ablated in an annular shape (planar shape); [0005]: Therefore, it is not necessary to repeat point-like ablation some dozen times in order to form an ablation line that isolates the pulmonary vein, one pulmonary vein can be isolated by a single ablation; [0122]: If it is determined that abnormal electric potential before ablation disappears and sufficient ablation is performed, ablation treatment in the pulmonary vein is finished; where a balloon with this coverage of an ablation electrode would be capable of such contact and both ablation and sensing electrodes could be in contact with tissue regardless of the orientation of the distal section of the balloon to tissue).
While Mori discloses a sensing electrode ([0116]: An ablation catheter device 500 of this embodiment shown in FIGS. 10 to 16 includes the above-described ablation catheter 100 and an electrode catheter 150 for measuring the electric potential around the entire circumference of the pulmonary vein), Mori fails to disclose a plurality of sensing electrodes disposed along the balloon, wherein each sensing electrode is electrically isolated from the ablation electrode, and wherein each sensing electrode is bounded by the ablation electrode.
However, Govari discloses an ablation apparatus including a catheter (ablation apparatus 36, Fig. 2) and balloon (balloon 40) with an ablation electrode (ablating electrode 46; [0025]: The PCB includes a first conductive layer shaped to define (i) an ablating electrode; where the ablation electrode is a conductive layer) and a plurality of sensing electrodes (sensing electrode 48, multiple shown in Fig. 2) disposed along the balloon (see Fig. 2), wherein each sensing electrode is electrically isolated from the ablation electrode (“moat” 52; [0044], electrically non-conducting material), and wherein each sensing electrode is bounded by the ablation electrode (see Fig. 2 where each sensing electrode 48 is surrounded by ablation electrode 46). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the sensing electrodes of Mori to the sensing electrodes and electrode electrical isolation of Govari for the purpose of sensing electrical activity of tissue during ablation, providing more relevant feedback by having the sensors positioned within/surrounded by the ablation electrode, and the electrical isolation preventing crosstalk between the ablating electrode and the sensing electrode that is contained therein (Govari: [0029], [0044]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794